‘I




     Hon. P. D. Thornton, Jr.     Opinion No. w-298
     Coun~ty Attorney
     Mt. Pleasant, ,Texas         'Ret Whetherthat portion of
                                       Article 7298 with reference
                                       to .allow$ng four-year
                                       Statute of Limitations ,to be
                                       pleaded against collection
                                       of personal property taxes
                                       Is violative of Article-III,
     Dear Mr. Thornton8                Section 55 of the Constitution.
               In your letter requesting our opinion you propound
     the following question;
               "Is that portion of Article 7298 with
          reference to prohibiting suits to collect
          delinquent taxes on personal property delin-
          quent more thankfour years in ~violatlon of
          Article III, Section 55, of the Constitution?"
               Article 7298, Vernon's Civil Statutes reads as follows:
               "No delinquent'taxpayer shall have the right
          to plead in any court or In any manner rely upon
          any Statute of Limltatlon by way of defense against
          the payment of taxes due from him or her to the
          State, or any county, city, town, Navigation Dis-
          trict, Drainage District, Road District, Levee
          Improvement District, Reclamation District, Irriga-
          tion District, Water Improvement District, Water
          Control and Improvement District, Water Control
          and Preservation District, Fresh Water Supply Dis-
          trict, School District or other taxing authority;
          provided that thle law shall not apply to collection
          of delinquent school taxes assessed prior to July 1,
          1941; and provided further that no suit shall be
          brought for the collection of delinquent personal
          property taxes of an taxing authority unless insti-
          tuted within four (4T years from the time the same
          shall become delinquent."
               Article III, Section 55, of the Texas Constitution
          provides:
                                  I




.   ’




        Hon. P. D. Thornton, Jr., page 2        (WW-298)



                   "The Legislature shall have no power to
              release or extinguish, or to authorize the
              releasing or extinguishing, In whole or in
              part, the indebtedness, liability or obllga-
              tion of any corporation or individual, to this
              State or to any county or defined subdivision
              thereof, or other municipal corporation therein,
              except delinquent taxes which have been due for
              a period of at least ten years."
                  The Supreme Court In Sam Bassett Lumber Co. v. City
        of Houston, 145 Tex. 492' 198 S.W.2d 879, held that the 1331
        amendment-of Article 7296 which allowed ten-year Statute of
        Limitation to be pleaded against the collection of school
        'taxeswas not violative of Article III, Section 55, of the
        Constitution. The Court stated that such limitation Statutes
        do not release or extinguish the debt, but merely affect the
        remedy when Its enforcement is sought.
                  You   are therefore advised that the provision of
        Article 7298,   V.C.S. allowing fo,ur-yearStatute of Limitations
        to be pleaded   against collection of personal property taxes is
        not violative   of Article III, Section 55, of the Constitution.
                                      SUMMARY

                     __ provision of Article 7298, V.C.S.
                    The
                    allowing four-year Statute of Limitation
                    to be pleaded ,against collection of,per-
                    sonal property taxes is not violative of
                    Article III, Section 55, of the Constitl:.tion.
        .WYG:g a

        APPROVRD:                          WILL WILSON
                                           Attorney General of Texas
        OPII!IONCOMMITTEE
        :Geo P. Blackburn.Chalrman
                                           By W.V.GEPPERT
        Marietta McGregor Payne               Assistant
        J. Mark McLaughlin
        Leonard Passmore
        C. K. Richards
        RRVIEWED FOR THE ATTORNRY GENERAL
        BY:
               James N. Ludlum